 Case 7:19-cv-00022-M-BP Document 67 Filed 08/24/20                   Page 1 of 1 PageID 365



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              WICHITA FALLS DIVISION

DANIEL D. DILLARD,                              §
                                                §
       Petitioner,                              §
                                                §
v.                                              §     Civil Action No. 7:19-cv-00022-M-BP
                                                §
DIRECTOR, TDCJ-CID,                             §
                                                §
       Respondent.                              §

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing the objections to the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge and conducting a de novo review of those parts of the Findings and

Conclusions to which objections have been made, I am of the opinion that the Findings and

Conclusions of the Magistrate Judge are correct, and they are accepted as the Findings and

Conclusions of the Court.

       For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, Petitioner’s Motion for New Trial, Motion to Amend Findings, and

Motion to Alter Judgment, ECF Nos. 54, 55, and 56, respectively, are DENIED. However, this

Court is accepting the transfer of Case No. 7:19-cv-81 in which Petitioner is the Plaintiff.

       SIGNED this 24th day of August, 2020.
